The opinion of the court was delivered by
Burnside, J.
The opinion of the District court, as delivered by Judge Stroud, on the reserved point, is an able exposition of the law. We adopt it. The only point that had color of difficulty in the case, was the allegation that the goods of the plaintiff were not merchandize, within the policy. After a careful examination of the policy, we are satisfied they were covered by its provisions. The policy is on “ merchandize generally, and without exception, their own, or held in trust, or on assignment, contained in the bach building and shed adjoining.” In the specification “merchandize generally” includes books and stationary in packages. This policy covered goods, wares, and merchandize, as well as goods in trust or on commission. We think the goods of the plaintiff destroyed were within its provisions.
Judgment affirmed.